1                                                         THE HONORABLE THOMAS S. ZILLY

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
9                                       AT SEATTLE

10   TAMMY LORRAINE WHEATLEY, an individual,
                                                                No. 2:16-cv-01974 TSZ
11                                   Plaintiff,
                                                                ORDER GRANTING STIPULATED
12                           v.                                 MOTION TO AMEND SCHEDULING
                                                                ORDER
13   CRUISEPORT CURACAO CV, a Curacao general
     partnership; HOLLAND AMERICA LINE NV d/b/a
14   HOLLAND AMERICA LINE NV, LLC, a Curacao
     corporation, individually and as general partner of
15   Cruiseport Curacao CV; HAL ANTILLEN NV, a
     Curacao corporation; HOLLAND AMERICA LINE-
16   USA, INC., a Delaware corporation; HOLLAND
     AMERICA LINE, INC., a Washington corporation,
17
                                     Defendants.
18

19                                                 ORDER

20
               Based upon parties’ Stipulated Motion, docket no. 16, and the Court being fully
21
     advised in the premises, IT IS NOW THEREFORE ORDERED, ADJUDGED, and
22
     DECREED, that the following dates shall be amended as follows:
23

     {28824-00446427;1}
     ORDER GRANTING STIPULATED MOTION TO AMEND                                      Le Gros Buchanan
     SCHEDULING ORDER                                                                    & Paul
                                                                                       4025 delridge way sw
     – Page 1                                                                                 SUITE 500
                                                                                   SEATTLE, WASHINGTON 98106-1271
     No. 2:16-cv-01974 TSZ                                                                  (206) 623-4990
1

2                         Event                              Old Date                     New Date

3    TRIAL DATE                                        January 22, 2019        January 22, 2019

4    Discovery completed by                            October 1, 2018         November 15, 2018

5    All dispositive motions must be filed by          November 1, 2018        November 29, 2018
     and noted on the motion calendar no later
6    than the fourth Friday thereafter (see CR
     7(d)(3))
7
     All motions in limine must be filed by and        December 3, 2018        December 13, 2018
8    noted on the motion calendar no earlier
     than the THIRD Friday thereafter
9
     Agreed pretrial order                             January 4, 2019         January 4, 2019
10
     Pretrial conference to be scheduled by the        January 11, 2019        January 11, 2019
11   Court

12
     Trial briefs, proposed voir dire questions,       January 4, 2019         January 4, 2019
     proposed jury instructions, and trial exhibits
13   due

14

15
               DATED this 12th day of October, 2018.
16

17

18
                                                           A
                                                           Thomas S. Zilly
                                                           United States District Judge
19

20

21

22

23

     {28824-00446427;1}
     ORDER GRANTING STIPULATED MOTION TO AMEND                                      Le Gros Buchanan
     SCHEDULING ORDER                                                                    & Paul
                                                                                       4025 delridge way sw
     – Page 2                                                                                 SUITE 500
                                                                                   SEATTLE, WASHINGTON 98106-1271
     No. 2:16-cv-01974 TSZ                                                                  (206) 623-4990
